DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The use of the term “VeriCode”, which is a trade name or a mark used in commerce, has been noted in this application and in claim 6.  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the lateral side of the edge member” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is also rejected by virtue of its dependence on claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0371558), hereinafter “Lee”, in view of Kong et al. (US 2019/0131248), hereinafter “Kong”.

Regarding claim 1, Lee discloses a display device (see Figs. 1, 2 and 16) comprising:
a display panel (100);
a first pad portion (230, Fig. 2) disposed on a side of the display panel; and
an information code (CD, Fig. 1; 240, Fig. 2) disposed on the side of the display panel.
Lee fails to explicitly disclose the side is a lateral side of the display panel.
However, Kong discloses a display device (see Figs. 2-6) comprising a first pad portion (106) and an information code (200) disposed on a lateral side of the display panel (100) (see Figs. 2-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first pad portion and the information code disposed on a lateral side of the display panel, as in Kong, into the display device of Lee to contribute to an aesthetically pleasing narrow bezel region (Kong, paras. [0033-0041]).

claim 2, Lee discloses wherein the first pad portion includes a plurality of pads (230_1–230_k), and
wherein the information code (CD, Fig. 1; 240, Fig. 2; 153, Fig. 16) includes a same material as the plurality of pads (para. [0144]).

Regarding claim 3, Lee discloses wherein the information code is disposed on a same layer as the plurality of pads (see Fig. 16 and para. [0144]).

Regarding claim 4, Lee discloses a second pad portion (e.g., 230_2, Fig. 2) disposed on the side of the display panel,
wherein the information code (240_1) is disposed between the first pad portion (230_1) and the second pad portion (see Fig. 2).
Kong further discloses a second pad portion (e.g., second 106) disposed on the lateral side of the display panel (see Fig. 2A).

Regarding claim 5, Lee discloses wherein the information code (240) includes at least one of a character code (241) and a figure code (242) (see Fig. 3).

Regarding claim 6, Lee discloses wherein the figure code (242) includes a VeriCode (see Fig. 3 and para. [0076]).

claim 7, Lee discloses wherein the display panel includes a first substrate (110), a second substrate (120), and a sealing member (144) bonding the first substrate and the second substrate (see Fig. 16), and
wherein the information code (153) directly contacts at least one of a side of the first substrate (110) and a side of the second substrate (see Fig. 16).
Lee fails to explicitly disclose the side of the first substrate is a lateral side.
However, Kong discloses the information code (200) directly contacts a lateral side of the first substrate (101) (see Figs. 2-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the information code directly contacting at least one of a lateral side of the first substrate and a lateral side of the second substrate, as in Kong, into the display device of Lee to contribute to an aesthetically pleasing narrow bezel region (Kong, paras. [0033-0041]).

Regarding claim 8, Lee discloses wherein the display panel further includes an edge member (para. [0125]; e.g., spacer near edge) disposed between the first substrate (110) and the second substrate (120), and
wherein the information code (153) directly contacts at least one of the side of the first substrate (110), the side of the second substrate, and the lateral side of the edge member (see Fig. 16).
Kong further discloses the information code (200) directly contacts the lateral side of the first substrate (101) (see Figs. 2-6).

claim 9, Lee discloses wherein the display panel further includes a spacer (para. [0125]) disposed between the first substrate (110) and the second substrate (120), and
wherein the edge member (e.g., spacer near edge) includes a same material as the spacer (e.g., another spacer).

Regarding claim 10, Lee discloses wherein the information code (CD, Fig. 1; 240, Fig. 2) is disposed at one side of the first pad portion (230, Fig. 2).

Regarding claim 11, Lee discloses a flexible printed circuit film (420) bonded to the first pad portion (see Fig. 1 and para. [0049]).

Regarding claim 12, Lee discloses an integrated circuit chip (410) disposed on the flexible printed circuit film (420) (see Fig. 1).

Regarding claim 13, Lee discloses a display device (see Figs. 1, 2 and 16) comprising:
a display panel (100) including a first substrate (110) and a second substrate (120) bonded to each other, and a plurality of signal lines (DL, GL) disposed between the first substrate and the second substrate;
a first pad portion (230, Fig. 2) disposed on a first side of the display panel and including a plurality of pads (230_1–230_k) connected to the signal lines (see Fig. 2); and
an information code (CD, Fig. 1; 240, Fig. 2; 153, Fig. 16) disposed on the first side and protruding from the first side with a thickness (see Fig. 16).
Lee fails to explicitly disclose the first side is a first lateral side of the display panel.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first pad portion and the information code disposed on a first lateral side of the display panel, as in Kong, into the display device of Lee to contribute to an aesthetically pleasing narrow bezel region (Kong, paras. [0033-0041]).

Regarding claim 14, Lee discloses wherein the information code (CD, Fig. 1; 240, Fig. 2; 153, Fig. 16) contacts at least one side of the first substrate (110) and the second substrate (120).
Lee fails to explicitly disclose the side of the first substrate is a lateral side.
However, Kong discloses the information code (200) contacts a lateral side of the first substrate (101) (see Figs. 2-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the information code contacting at least one lateral side of the first substrate and the second substrate, as in Kong, into the display device of Lee to contribute to an aesthetically pleasing narrow bezel region (Kong, paras. [0033-0041]).

Regarding claim 15, Lee discloses wherein the information code (CD, Fig. 1; 240, Fig. 2; 153, Fig. 16) is disposed on a same layer as the plurality of pads (230) and includes a same material as the plurality of pads (see Fig. 16 and para. [0144]).

claim 16, Lee discloses a second pad portion (330) disposed on a second side of the display panel (see Figs. 1-2); and
an information code disposed on the second side (paras. [0059 and 0072]).
Lee fails to explicitly disclose the second side is a second lateral side of the display panel.
However, Kong discloses a second pad portion (106) and an information code (200) disposed on a second lateral side of the display panel (100) (see Figs. 2-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second pad portion and the information code disposed on a second lateral side of the display panel, as in Kong, into the display device of Lee to contribute to an aesthetically pleasing narrow bezel region (Kong, paras. [0033-0041]).

Regarding claim 17, Lee discloses wherein the information code (240) includes a figure code (242, Fig. 3).

Regarding claim 18, Lee discloses wherein the information code (CD, Fig. 1; 240, Fig. 2) does not overlap the first pad portion (230) (see Figs. 1-2).

Regarding claim 19, Lee discloses wherein the display panel further includes a liquid crystal layer (LC) disposed between the first substrate (110) and the second substrate (120) (see Fig. 16).

Regarding claim 20, Lee discloses wherein the display panel further includes a light emitting diode disposed between the first substrate and the second substrate (para. [0135]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896